Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 12/6/2021 has been entered. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 12/6/2021, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference US 2017/0148856 A1 to Choi (very similar to the prior art of KR 10-2017-0059864 to Choi used in the previous Office Action), see detail below.
Claim Status
Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jonghyun Choi, (US 2017/0148856 A1. hereinafter Choi).
Regarding claim 1, Choi discloses an organic light-emitting display device, comprising: 
a base substrate (100 in Fig. 2) including a display area (A2 with pixel P array) surrounding a through area (A1 with through-hole TH), and a peripheral area (A3 without active device) between the through area (A1) and the display area (A2); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Choi’s Fig. 2, annotated. 
a light-emitting element array (pixel array P with OLED 200) on the display area (A2) of the base substrate (100); 
at least one undercut structure (stepped portion 400) on the peripheral area (A3) and surrounding the through area (A1); and 
a thin film encapsulation layer (protective layer 300) continuously extending from the display area (A2) to the peripheral area (A3), the thin film encapsulation layer (300) including at least one organic layer (320, organic layer described in [0081]), 
320) includes at least one filling portion (filling portion of 320 at recess RC) filling at least a portion of a receiving space (a portion of a receiving space adjacent to the stepped portion 400 at recess RC) adjacent to the at least one undercut structure (400) and aligned with the undercut structure (400. The filling portion of 320 at recess RC is aligned with the undercut structure 400) such that the original layer (320) is separated from the through area (there is no original layer 320 in the through area A1).  
Regarding claim 2, Choi discloses the organic light-emitting display device as claimed in claim 1,
Wherein the at least one undercut structure (400) includes a first undercut structure (400 at left side of TH) adjacent to a first receiving space (a receiving space adjacent to the 400 at left side of TH at recess RC), the first undercut structure (400) including: 
a first dam structure (410 of 400 in Fig. 3 at left side of TH in Fig. 2) on the peripheral area (A3) of the base substrate, the first dam structure (410 of 400 at left side of TH) having a shape surrounding the through area (A1); and 
a first protruding pattern (420 at left of 400 in Fig. 3 at left side of TH in Fig. 2) on the first dam structure (410 of 400), the first protruding pattern (420 at left of 400) protruding toward the display area (A2 in Fig. 2) from the first dam structure (the 410 of 400 at left side of TH) to define a first undercut region (region under 420 at left of 400).  
Regarding claim 7, Choi discloses the organic light-emitting display device as claimed in claim 2,
220,230 in Fig. 2) extending continuously from the display area (A2) into the peripheral area (A3), the common layer (220,230) being discontinuous at least between the first dam structure (410 of 400 in Fig. 3 at left side of TH in Fig. 2) and the first receiving space (the receiving space adjacent to the 400 at left side of TH at recess RC).  
Regarding claim 8, Choi discloses the organic light-emitting display device as claimed in claim 7,
wherein the common layer (220,230 in Fig. 2) includes at least one of a metal, a lithium compound and an organic-light emitting material (one of pixel anode layer 210 in 220, electrode layer 230 comprises Li and organic light-emitting layer 222 described in page 6, line 31-54).  
Regarding claim 13, Choi discloses the organic light-emitting display device as claimed in claim 2,
wherein the first protruding pattern (420 at left of 400 in Fig. 3 at left side of TH in Fig. 2) includes an inorganic material (the 420 comprises same material as interlayer insulating layer 107 described in page 7, line 37, which is inorganic material as described in page 7, line 17-19).
Allowable Subject Matter
Claims 3-6, 9-12 and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the organic light-emitting display device as claimed in claim 2, “wherein the organic layer includes a first filling portion protruding toward the first dam structure to be aligned with the first undercut region” as recited in Claim 3, in combination with the remaining features of Claim 1 and intervening claim 2.
Regarding claim 4-6, as this inherit the allowable subject matter from claim 3.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of  the organic light-emitting display device as claimed in claim 2, “wherein the first protruding pattern is continuous on the first dam structure and the second dam structure to cover a second receiving space between the first dam structure and the second dam structure” as recited in Claim 9, in combination with the remaining features in claim 9, base claim 1 and intervening claim 2.
Regarding claim 10-12, as this inherit the allowable subject matter from claim 9.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of  the organic light-emitting display device as claimed in claim 1, “wherein 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898